TANNER, P. J.
This is a bill for discovery and is heard upon demurrer.
The bill merely states that the complainant has commenced a suit against the defendants, giving the names and number thereof, and that before the complainant can safely proceed to a trial of said action, “it is necessary and material for your orator to have discovery from the defendants respecting certain matters and things touching her cause of action,” and that the complainant has prepared interrogatories.
This bill is demurred to principally upon the ground that the bill does not state sufficient facts to enable the Court to determine whether discovery is necessary or that the complainant has a right of action which would be aided by discovery.
We think that the demurrer should be sustained on the ground that complainant has not alleged sufficient circumstances to enable the Court to determine that she has a right of action which would be aided by discovery.
Tillinghast vs. Westeott, Slade & Balcom, 30 R. I. 334;
Clark vs. R. I. &c., 24 R. I. 307;
Gorman vs. Banigan, 22 R. I. 22;
Tilden-Thurber Corp. vs. George Parnell, 43 R. I. 40.
Good Rhode Island precedents for a bill of discovery may be found in White-house, Equity Forms, pages 446, 448.
Demurrer sustained.